Title: From John Adams to Benjamin Franklin, 17 May 1779
From: Adams, John
To: Franklin, Benjamin


     
      L’orient May 17. 1779
     
     Your Favour of the 10th. I received the Day before Yesterday, and am glad to hear that the Chevalier is making diligent Preparation for his Departure, for I wish, most impatiently to see him. Every day, now is a great Loss.
     In a Letter I wrote a few days ago I mentioned Some Reasons for prefering Boston to Delaware. I think there can be no doubt that there are at least Several Frigates in Delaware River which there will be no Chance of escaping. However, after submitting my Reasons to consideration I shall be very willing to submit to the Decision. As to my going to Congress. I have not taken any Resolution nor made any Promises about it: But upon the whole my prevailing Opinion is that I shall not go, unless I should be ordered, very soon.
     The Resolution of the States General, to convoy their Trade and fit out 32 ships of War for that Purpose, has an Appearance of Decision, and I hope will increase the have some Tendency to bring the English to Reason. They have given one Symptom of some remaining Justice and Humanity in the late Exchange of Prisoners, which is the only Instance of any Appearance of Candor or sincerity; that I can recollect in their Conduct, since the Repeal of the Stamp Act.
     We have an odd Report, here of Six ships of the Line, before St. Maloes, which Nobody can account for. Surely it is impossible that Six ships should insult, this Coast so near to Brest.
     Private Letters from England by Yesterdays Mail say that the last Proposals of Spain, have been rejected, with ill humour.
     From America, no News can be obtained. Of five Vessells arrived, within a few Weeks, one at Morlaix, one at L’orient one at Nantes and two at Isle, d’aix, not one has brought any Dispatches, nor all together above 4 or 5 News papers. These are all from Cheasapeak.
     The Frigate Le Sensible, has been here several days.
     The Poor Richard appears to be almost ready for sea, and she has a set of very fine officers, but what Character the ship deserves and her Equipage, which is very much mixed, I dont know, But I hope and believe, that the officers will keep them in order.
     The Characters you give of the new Ambassador and his secretary, give me much Pleasure. The Name of the latter I have not yet heard. Shall be happy to form an Acquaintance with both, and in an opportunity to shew them the Town of Boston before they go to Philadelphia. It may be Usefull, to see, so large a Part of America, and they will be very sure of a cordial Reception.
     
      I have the Honour to be, with great Respect, sir Your most obedient servant
      John Adams
     
    